Appeal by the defendant from a resentence of the County Court, Suffolk County (Tisch, J.), imposed April 22, 1987, upon his conviction of falsifying business records in the second degree (two counts) and criminal contempt in the second degree, after a nonjury trial, the resentence being three concurrent determinate terms of one year’s imprisonment.
Ordered that the resentence is modified, as a matter of discretion in the interest of justice, by reducing the term of *638imprisonment imposed on the contempt charge to 30 days’ imprisonment and by vacating the terms of imprisonment imposed on the falsifying business records counts and substituting therefor two concurrent terms of three years’ probation with 600 hours of community service as a condition thereof; as so modified, the sentence is affirmed, and the matter is remitted to the County Court, Suffolk County, to set the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (5).
We find that the resentence of three concurrent terms of one year’s incarceration imposed upon this 66-year-old first offender, based on his convictions of class A misdemeanors, was excessive to the extent indicated. Mollen, P. J., Lawrence, Eiber and Sullivan, JJ., concur.